DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim
This action is in reply to the action filed on 19 of January 2021.
Claims 1, 11, and 20 have been amended.
Claims 1, 4-11, 14-20, 22-25, 27 and 29-31 have been examined and stand rejected.

Response to Amendment/Argument
35 USC § 103
Applicant asserts that Tavares and Gebb are silent as to any data value/identifier generated using a concatenation of data, whether for display generation purposes or otherwise.  Examiner respectfully disagree.  The examiner no longer relies upon the Gebb reference, instead the Rodriguez reference ¶137-139, 306-307 has been added as necessitated by the new grounds of rejection and teaches combining merchant and payee identifiers which includes location of both merchant and payee as well as transaction identifier and in combination with Tavares teaches amended language as seen in more detail under USC 103 Rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:




1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness

Claims 1, 4, 6-8, 10-11, 14, 16-17, 19-20, 22, 24-25, 27, and 29 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 20120084117 to Tavares et al. (hereinafter referred to as “Tavares”) in view of US 20140244514 to Rodriguez et al. (hereinafter referred to as “Rodriguez”).

(A)	As per Claims 1, 11, and 20:
a method for generating aggregated merchant analytics for a sector, said method implemented by a merchant analytics (MA) computing device including at least one processor in communication with a memory, the MA computing device in communication with a user computing device, said method comprising: (Tavares, ¶10 The system evaluates transaction data to determine point of location usage where the system comprises a host computer system having a memory and at least one processor for performing a set of instructions. These instructions include evaluating a plurality of POS datasets for a plurality of transactions received from at least one POS device. Each POS dataset comprises a merchant identifier, an account identifier, a transaction amount, and a time of day for the transaction).
identifying a geographic region having a plurality of merchants physically located within the geographic region; (Tavares, ¶17 a merchant may view the number of merchants within a region along with growth figures, such as dollar volume growth, average ticket growth, transaction growth in order to understand the status of a market within a given geographical region).
receiving, at the MA computing device from a payment processing network server, transaction data for transactions occurring within a predetermined period of time, the transaction data including at least one card-not-present online transaction and at least one card- present merchant location transaction, each online transaction initiated at a respective online merchant, each merchant location transaction initiated at a respective physical merchant within the geographic region; (Tavares, ¶26, 19, 148, 95-96 The system includes an aggregation subsystem that communicates with a POS network comprising a plurality of POS terminals able to acquire transaction data from POS terminals located determining a geographical region where the POS terminals are located, such as, for example, by zip code.  the requested report from the POS network may designate all markets for the northwest region of the United States over the past sixty days showing POS terminals located at brick and mortar locations as well as virtual terminals capable of receiving and processing transaction requests. Transactions occurring 
identifying a respective geographic location of each of the merchants within the geographic region; (Tavares, ¶26 the given market could also comprise one or more geographical regions, and the market dataset may be identified by determining a geographical region where the POS terminals are located, such as, for example, by zip code).
defining respective geographic boundaries of each sector of a plurality of sectors included within the geographic region to include a corresponding subset of the plurality of merchants, irrespective of the geographic size of any sector; (Tavares, ¶179 FIG. 12B illustrates a report 1015 showing a comparison between the year over year growth for the merchant as well as similarly situated businesses in the same city or other defined region. As report 1015 is part of the merchant's monthly statement from the processor, other data can be provided, such as transaction volume by card type, total amount funded to the merchant's bank, third party transactions, charge backs, adjustments, fees and the like. The growth comparison can also be defined by region, such as within the same zip code, city, state or group of states).
generating a respective merchant transaction location identifier for each merchant location transaction, the merchant transaction location identifier indicating the respective geographic location of the merchant at which the merchant location transaction was initiated; (Tavares, ¶232 to produce such a report, the desired point of interest is identified and an 
creating a virtual location identifier for each at least one online transaction, wherein the virtual location identifier includes the location of a user computing device operated by a cardholder to initiate the respective at least one online transaction; (Tavares ¶109 For Internet transactions, the amount may be generated from the merchant's web site or a payment processing company.  Transactions from mobile devices or from the Internet typically include data similar to traditional payment forms, as such transactions usually stem from electronic wallets that typically include information similar to their physical counterparts. However, these transactions also include data indicating that the transaction originated from a mobile device or the internet and can be used in generating market reports).
storing the transaction location identifiers in the memory; (Tavares, ¶10 the system comprises a host computer system having a memory and at least one processor for performing a set of instructions. These instructions include evaluating a plurality of POS datasets for a plurality of transactions received from at least one POS device. Each POS dataset comprises a merchant identifier, an account identifier, a transaction amount, and a time of day for the transaction).
linking, based on the merchant transaction location identifiers, each merchant location transaction to a respective sector of the plurality of sectors in which the merchant location transaction was initiated; (Tavares, ¶195 FIG. 37 illustrates a screen display 1200 that may be displayed on a computer display screen and used to elicit information used to generate a report showing growth of a certain industry within a given region. Screen display 1200 illustrates a map 1202 containing geographical regions where the user may request to obtain a growth report.  For instance, a MCC Code field 1204 is used to input a MCC code representing a certain industry. 

    PNG
    media_image1.png
    545
    695
    media_image1.png
    Greyscale

linking, based on the transaction location identifiers, each online transaction to a respective sector of the plurality of sectors; (Tavares, ¶193-195 Although not shown in the reports of FIGS. 11-36, it will be appreciated that the payment types could be expanded to include payment types such as those originating from mobile transactions or ecommerce transactions. These could be displayed by industry or geographic region.  For instance, a MCC Code field 1204 is used to input a MCC code representing a certain industry. In this way, a user may narrow the search to a given industry, such as wholesale clubs, discount stores, department stores, fuel dealers, 
generating, using the MA computing device, first aggregated merchant analytics for each sector based on the online transactions linked to the sector, wherein the first aggregated merchant analytics represent a ranking of each sector relative to all other sectors of the plurality of sectors based on the respective online transactions linked to each sector; (Tavares, ¶195-198, 209 “Screen display illustrates a map 1202 containing geographical regions where the user may request to obtain a growth report. Also, a variety of fields that may optionally include drop down lists are provided to facilitate data input. For instance, a MCC Code field is used to input a MCC code representing a certain industry. In this way, a user may narrow the search to a given industry, such as wholesale clubs, discount stores, department stores, fuel dealers, and the like. A State field is used to enter the desired state, a City field is used to enter the desired city, and a Zip Code field is used to enter the zip code.  Once the desired information is entered, the computer system generates a report from the POS data and renders a graphical display on a display screen as shown in FIG. 38, additionally, instead of simply identifying a merchant code that is to be used to determine market trend data for a given market, the user may request market trend data for specific merchants, such as competing merchants. In such cases, the user specifies specific merchants, rather than just merchant categories. The POS data for these merchants is aggregated and any of the reports described herein may be generated for the specified merchants, including the number of merchants in the desired region (which could simply be a subset of those specified in the request), the time period for the comparison, the dollar volume growth for these merchants, the transaction growth for these merchants, the average ticket growth for these merchants, and the average annualized volume for these merchants).

    PNG
    media_image2.png
    575
    742
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    360
    473
    media_image3.png
    Greyscale


generating, using the MA computing device, second aggregated merchant analytics for each sector based on the merchant location transactions linked to the sector, wherein the second set of aggregated merchant analytics represent a ranking each sector relative to all other sectors of the plurality of sectors based on the respective merchant location transactions linked to each sector; (Tavares, ¶195-198, 209 “Screen display illustrates a map 1202 containing geographical regions where the user may request to obtain a growth report. Also, a variety of fields that may optionally include drop down lists are provided to facilitate data input. For instance, a MCC Code field is used to input a MCC code representing a certain industry. In this way, a user may narrow the search to a given industry, such as wholesale clubs, discount stores, department stores, fuel dealers, and the like. A State field is used to enter the desired state, a City field is used to enter the desired city, and a Zip Code field is used to enter the zip code.  Once the desired information is entered, the computer system generates a report from the POS data and renders a graphical display on a display screen as shown in FIG. 38, additionally, instead of simply identifying a merchant code that is to be used to determine market trend data for a given 
causing the first aggregated merchant analytics to be displayed on the user computing device at least partially overlaid on a map of the defined sectors in response to user input selecting an online transaction display mode; (Tavares, ¶19, 56 the graphical report data may also permit a numeric display of a growth percentage at a snapshot in time. This numeric display may be superimposed over a map of the geographic region.  FIG. 23 illustrates the display screen of FIG. 22 when a pointer device is moved over one of the regions to show the volume grown percentages).

    PNG
    media_image6.png
    473
    567
    media_image6.png
    Greyscale

causing the second aggregated merchant analytics to be displayed on the user computing device at least partially overlaid on the map of the defined sectors in response to user input selecting a merchant location transaction display mode; (Tavares, ¶196 Once the desired information is entered, the computer system generates a report from the POS data and renders a graphical display on a display screen 1214 as shown in FIG. 38. Display screen 1214 shows map 1202 along with an enhanced view of the geographical region 1216 of interest. A report 1218 displays growth and other information).

    PNG
    media_image7.png
    482
    655
    media_image7.png
    Greyscale

Although Tavares teaches transaction location analytics for one or more transactions whether conducted in a physical or virtual location and provide the aggregated analysis of the data [56, 116], it doesn’t expressly disclose concatenating a merchant identifier of the online merchant associated with the online transaction and a geographic location indicated by the virtual location identifier and Rodriguez teaches:
concatenating a merchant identifier associated with the online merchant involved in the at least one online transaction with a geographic location indicated by the virtual location identifier: (Rodriguez ¶137-139, 306-307 the digital watermark information may include, e.g., transaction identifier, checkout station, merchant/payee identifier, cost, and/or additional data such as date, time, geolocation, etc. Alternatively, the static watermarked image or audio may include information such as checkout station, merchant/payee identifier, retail location, etc. The mobile device decodes the digital watermarking to obtain the static information and combine this with user selected account or payment information from the virtual wallet, and communicates the combined information to the 3rd party clearing house. The mobile device can also communicate a timestamp as well. Although the detailed description focuses on use of the technology in bricks and mortar stores, the technology is equally useful in making purchases online. For example, a user may employ a smartphone to browse the web site of an online merchant, and add items to a shopping cart. The merchant may have a dedicated app to facilitate such shopping (e.g., as EBay and Amazon do). At the time for payment, the user (or the web site, or the app) invokes the payment module software, causing one of the depicted interfaces (e.g., FIG. 1 or FIG. 10A) to be presented for user selection of the desired payment card).
generating, using the concatenated merchant identifier and geographic location, a respective transaction location identifier for each of the at least one online transaction; (Rodriguez ¶137-139 the digital watermark information may include, e.g., transaction identifier, checkout station, merchant/payee identifier, cost, and/or additional data such as date, time, geolocation, etc. Alternatively, the static watermarked image or audio may include information such as checkout station, merchant/payee identifier, retail location, etc. The mobile device decodes the digital watermarking to obtain the static information and combine this with user selected 
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Tavares’s determination of location based on data from the point of sale to include determining locations of user’s wireless device and have the digital watermark information include transaction identifier, checkout station, merchant/payee identifier, cost, and/or additional data such as date, time, geolocation, etc. both on brick and mortar store as well as online purchases of Rodriguez as both are analogous art which teach solutions to locate physical or online (virtual) transactions, and the combination would lead to an improved system that would allow for transaction analysis from one or more merchants as taught in Tavares ¶56, 116 and further communicate the combined information to the 3rd party clearing house as taught in Rodriguez ¶137-139, 306-307.  

(B)	As per Claims 4, 14, and 22:
wherein the first aggregated merchant analytics include a growth score, said method further comprising: calculating a growth of each sector based on the online transactions linked to that sector, wherein the growth represents a change in total sales revenue in that sector between a beginning of the predetermined period of time and an end of the predetermined period of time; (Tavares, ¶16-18, 207 “A market dataset is identified from the aggregated POS data, and market trend data is generated from the market dataset”; and “a merchant may desire to understand the status of a market within a given geographical region. As such, a report may be produced using POS data showing growth rates within the specified region. This can further be narrowed in terms of industry, such as by using MCC Codes”; and “In one aspect, the graphical report data permits the display of a growth comparison comprising the growth of the given market as compared to a previous time, such as a growth comparison from one month of the year to the same month of the following year”; and “the first group is for transaction identifiers that have transactions at the selected merchant, while the second group is for transaction identifiers that have transactions other than with the selected merchant”).
determining the ranking for each sector based on the calculated growth of each sector; (Tavares, ¶196, 209 “FIG. 38. Display screen 1214 shows map 1202 along with an enhanced view of the geographical region 1216 of interest. A report 1218 displays growth and other information. report 1218 shows the number of merchants in the desired region (which could include the number of merchants in the selected industry), the time period for the comparison, the dollar volume growth, the transaction growth, the average ticket growth, and the average annualized volume”; and “As shown, in the two hours before shopping at the merchant's location, 30% of the merchant's customers were likely to shop at fast food restaurants, 25% were likely to shop at grocery stores, etc.”).

    PNG
    media_image8.png
    535
    665
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    304
    465
    media_image9.png
    Greyscale


generating the growth score for each sector based on the determined ranking; (Tavares, ¶196, 209 “FIG. 38. Display screen 1214 shows map 1202 along with an enhanced view of the geographical region 1216 of interest. A report 1218 displays growth and other information. report 1218 shows the number of merchants in the desired region (which could include the number of merchants in the selected industry), the time period for the comparison, the dollar volume growth, the transaction growth, the average ticket growth, and the average annualized volume”; and “As shown, in the two hours before shopping at the merchant's location, 30% of the merchant's customers were likely to shop at fast food restaurants, 25% were likely to shop at grocery stores, etc.”).

(C)	As per Claim 6:
wherein the first aggregated merchant analytics include a size score, said method further comprising: calculating a size of each sector based on the online transactions linked to that sector, wherein the size represents a total sales revenue in that sector during the predetermined period of time; (Tavares, ¶116 & 198 “Given these and/or other types of aggregated POS data 240, the market data 250 may include extracted or classified data, such as data extracted for a particular time period, data extracted for all records having the same store identifier, data classified by merchant type, data classified by location (e.g., merchant region, geographic region, etc.), data classified by dollar volume, data classified by average ticket price, etc.”; and “In some cases, the requester may be required to specify a certain number of merchants, and those merchants may be required to be similarly situated (such as having a similar size in terms of annual revenue, number of stores, and the like)”).
determining the ranking for each sector based on the calculated size of each sector; (Tavares, ¶188 & 198 “Statement 1100 further includes a market trend report 1104 that shows same store growth for the merchant's business compared to a previous point in time. In this example, the growth of the merchant's business is compared using data from November 2009 and November 2010. As shown, the merchant's business has grown 7.6 percent by dollar volume, 8.8 percent by transaction and 4.5 percent by average ticket. To the right of this graph is another graph showing the year-over-year growth of a group of merchants that are similarly situated to the merchant who is receiving the statement. if the merchant is located in San Francisco, report 1104 may show how other merchants in the San Francisco area performed in a comparison between November 2009 and November 2010”; and “In some cases, the requester may be required to specify a certain number of merchants, and those merchants may be required to be similarly situated (such as having a similar size in terms of annual revenue, number of stores, and the like)”).
generating the size score for each sector based on the determined ranking; (Tavares, ¶16 & 188 “A market dataset is identified from the aggregated POS data, and market trend data is generated from the market dataset. Further, graphical report data can be output as a function of the market trend data and is usable by a user device to display a market trend report”; and “In some cases, the requester may be required to specify a certain number of merchants, and those merchants may be required to be similarly situated (such as having a similar size in terms of annual revenue, number of stores, and the like”).

(D)	As per Claims 7 and 16:
wherein the aggregated merchant analytics include a traffic score, said method further comprising: calculating a traffic of each sector based on the online transactions linked to that sector, wherein the traffic represents a number of transactions initiated in that sector during the predetermined period of time; (Tavares, ¶109 & 116 “For Internet transactions, the amount may be generated from the merchant's web site or a payment processing company. For negotiable instruments, the MICR line is typically read using the POS terminal 120. Other information, such as the amount of the check, may also be entered, either by manually keying in the information, electronically by the cash register, from a web site or the like. For closed-loop prepared cards, such as traditional magnetic strip gift cards, the account number is typically read from the magnetic stripe and the amount of the transaction is received by manual key in, from a cash register, from a web site or the like. Transactions from mobile devices or from the Internet typically include data similar to traditional payment forms, as such transactions usually stem from electronic wallets that typically include information similar to their physical counterparts. However, these transactions also include data indicating that the transaction originated from a mobile device or the interne and can be used in generating market reports”; and “Given these and/or other types of aggregated POS data 240, the market data 250 may include extracted or classified data, such as data extracted for a particular time period, data extracted for all records having the same store identifier, data classified by merchant type, data classified by location (e.g., merchant region, geographic region, etc.), data classified by dollar volume, data classified by average ticket price, etc. The market data 250 may additionally or alternately include trend data, such as data trends over a particular time period or compared to a baseline”).
determining a relative ranking for each sector…; (Tavares, ¶188 “Statement 1100 further includes a market trend report 1104 that shows same store growth for the merchant's business compared to a previous point in time. In this example, the growth of the merchant's business is compared using data from November 2009 and November 2010. As shown, the merchant's business has grown 7.6 percent by dollar volume, 8.8 percent by transaction and 4.5 percent by average ticket. To the right of this graph is another graph showing the year-over-year growth of a group of merchants that are similarly situated to the merchant who is receiving the statement. if the merchant is located in San Francisco, report 1104 may show how other merchants in the San Francisco area performed in a comparison between November 2009 and November 2010”)
…based on the calculated traffic of each sector; (Tavares, ¶109 & 116 “For Internet transactions, the amount may be generated from the merchant's web site or a payment processing company. For negotiable instruments, the MICR line is typically read using the POS terminal 120. Other information, such as the amount of the check, may also be entered, either by manually keying in the information, electronically by the cash register, from a web site or the like. For closed-loop prepared cards, such as traditional magnetic strip gift cards, the account number is typically read from the magnetic stripe and the amount of the transaction is received by manual key in, from a cash register, from a web site or the like. Transactions from mobile devices or from the Internet typically include data similar to traditional payment forms, as such transactions usually stem from electronic wallets that typically include information similar to their physical counterparts. However, these transactions also include data indicating that the transaction originated from a mobile device or the interne and can be used in generating market reports”; and “Given these and/or other types of aggregated POS data 240, the market data 250 may include extracted or classified data, such as data extracted for a particular time period, data extracted for all records having the same store identifier, data classified by merchant type, data classified by location (e.g., merchant region, geographic region, etc.), data classified by dollar volume, data classified by average ticket price, etc.”).
generating the traffic score for each sector…; (Tavares, ¶16 & 109 & 116 “A market dataset is identified from the aggregated POS data, and market trend data is generated from the market dataset. Further, graphical report data can be output as a function of the market trend data and is usable by a user device to display a market trend report”; and “For Internet transactions, the amount may be generated from the merchant's web site or a payment processing company. For negotiable instruments, the MICR line is typically read using the POS terminal 120. Other information, such as the amount of the check, may also be entered, either by manually keying in the information, electronically by the cash register, from a web site or the like. For closed-loop prepared cards, such as traditional magnetic strip gift cards, the account number is typically read from the magnetic stripe and the amount of the transaction is received by manual key in, from a cash register, from a web site or the like. Transactions from mobile devices or from the Internet typically include data similar to traditional payment forms, as such transactions usually stem from electronic wallets that typically include information similar to their physical counterparts. However, these transactions also include data indicating that the transaction originated from a mobile device or the interne and can be used in generating market reports”; and “Given these and/or other types of aggregated POS data 240, the market data 250 may include extracted or classified data, such as data extracted for a particular time period, data extracted for all records having the same store identifier, data classified by merchant type, data classified by location (e.g., merchant region, geographic region, etc.), data classified by dollar volume, data classified by average ticket price, etc.”).
…based on the determined ranking; (Tavares, ¶188 “Statement 1100 further includes a market trend report 1104 that shows same store growth for the merchant's business compared to a previous point in time. In this example, the growth of the merchant's business is compared using data from November 2009 and November 2010. As shown, the merchant's business has grown 7.6 percent by dollar volume, 8.8 percent by transaction and 4.5 percent by average ticket. To the right of this graph is another graph showing the year-over-year growth of a group of merchants that are similarly situated to the merchant who is receiving the statement. if the merchant is located in San Francisco, report 1104 may show how other merchants in the San Francisco area performed in a comparison between November 2009 and November 2010”).

(E)	As per Claims 8 and 17:
wherein the aggregated merchant analytics include a ticket size score, said method further comprising: calculating an average ticket size for each sector based on the online transactions linked to that sector, wherein the average ticket size represents an average transaction amount in that sector during the predetermined period of time, and wherein the average ticket size is calculated by dividing a total sales revenue for each sector by a number of transactions initiated in that sector during the predetermined period of time; (Tavares, ¶116 “Given these and/or other types of aggregated POS data 240, the market data 250 may include extracted or classified data, such as data extracted for a particular time period, data extracted for all records having the same store identifier, data classified by merchant type, data classified by location (e.g., merchant region, geographic region, etc.), data classified by dollar volume, data classified by average ticket price, etc. The market data 250 may additionally or alternately include trend data, such as data trends over a particular time period or compared to a baseline. The trends may look at time periods, payment types, merchants, merchant categories, geography, transaction volumes, ticket values, or any other useful (e.g., and derivable) characteristics of the aggregated POS data 24”).
determining the ranking for each sector by comparing the calculated average ticket size of each sector;  (Tavares, ¶178 “In some cases, the merchant may also be able to view a display showing a comparison of the merchant's business compared with those of similarly situated merchants, typically within a defined geographic region. These types of reports may be generated in a variety of ways, including by a web report after the merchant logs into a report web site, other electronic report, paper report, or the like. The comparisons may include categories such as year over year dollar volume growth, average ticket growth, average transaction growth, or any of the other variables described herein”).
generating the ticket size score for each sector based on the determined ranking; (Tavares, ¶179 “A similar report may be produce and provided with the merchant's monthly report of card transactions, either in paper or electronically. FIG. 12B illustrates a report 1015 showing a comparison between the year over year growth for the merchant as well as similarly situated businesses in the same city or other defined region. As report 1015 is part of the merchant's monthly statement from the processor, other data can be provided, such as transaction volume by card type, total amount funded to the merchant's bank, third party transactions, charge backs, adjustments, fees and the like. The growth comparison can also be defined by region, such as within the same zip code, city, state or group of states. Further, other categories, such as average ticket growth, average transaction volume, and the like (similar to other embodiments) may also be shown. This permits a merchant to see how the merchant's business is doing compared to similarly situation merchants. The report of FIG. 12B could be provided electronically, in paper form, or the like”).

(F)	As per Claims 10, 19, and 24:
wherein generating the transaction location identifier further comprises generating the transaction location identifier based on one of (i) an identified internet protocol (IP) address associated with the user device, (ii) at least one of a shipping address, a mailing address, and a billing address provided by the cardholder, and (iii) a merchant location identified in metadata of the online transaction retrieved using a digital wallet associated with the cardholder; ; (Tavares, ¶ 14 & 106 & 109 “The report may indicate a percentage of total transactions that occurred within a certain distance from the account holder's residential address relative to the merchant location”; and “The terminal data 220 may include information relating to (e.g., identifiers corresponding to) the merchant 110 and/or particular merchant outlet 115 where the POS terminal 120 is located, network information (e.g., Internet protocol (IP) address, security protocols, etc.), configuration information (e.g., types of payment instruments accepted, software version, etc.), and/or any other information relating to the POS terminal 120 and not specifically to any transaction effectuated via the POS terminal 120T”; and “Transactions from mobile devices or from the Internet typically include data similar to traditional payment forms, as such transactions usually stem from electronic wallets that typically include information similar to their physical counterparts. However, these transactions also include data indicating that the transaction originated from a mobile device or the interne and can be used in generating market reports”). 

(G)	As per Claims 25, 27, and 29:
further comprising causing the first and second aggregated merchant analytics to be simultaneously displayed on the user computing device at least partially overlaid on the map of the defined sectors in response to user input selecting a combination transaction display mode; (Tavares, Figs. 37-38 ¶195 “FIG. 37 illustrates a screen display 1200 that may be displayed on a computer display screen and used to elicit information used to generate a report showing growth of a certain industry within a given region. Screen display 1200 illustrates a map 1202 containing geographical regions where the user may request to obtain a growth report. Also, a variety of fields that may optionally include drop down lists are provided to facilitate data input. For instance, a MCC Code field 1204 is used to input a MCC code representing a certain industry. In this way, a user may narrow the search to a given industry, such as wholesale clubs, discount stores, department stores, fuel dealers, and the like. A State field 1206 is used to enter the desired state, a City field 1208 is used to enter the desired city, and a Zip Code field 1210 is used to enter the zip code. Some, parts, or all of these fields may be populated by the user depending on the desired report”).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 20120084117 to Tavares et al. (hereinafter referred to as “Tavares”) in view of US 20140244514 to Rodriguez et al. (hereinafter referred to as “Rodriguez”) and in further view of US 20150170077 to Kara et al. (hereinafter referred to as “Kara”).

(A)	As per Claims 5 and 15:
wherein the aggregated merchant analytics include a stability score, said method further comprising: determining the ranking for each sector…; (Tavares, ¶188 “Statement 1100 further includes a market trend report 1104 that shows same store growth for the merchant's business compared to a previous point in time. In this example, the growth of the merchant's business is compared using data from November 2009 and November 2010. As shown, the merchant's business has grown 7.6 percent by dollar volume, 8.8 percent by transaction and 4.5 percent by average ticket. To the right of this graph is another graph showing the year-over-year growth of a group of merchants that are similarly situated to the merchant who is receiving the statement. if the merchant is located in San Francisco, report 1104 may show how other merchants in the San Francisco area performed in a comparison between November 2009 and November 2010”)
…based on the determined ranking; (Tavares, ¶188 “Statement 1100 further includes a market trend report 1104 that shows same store growth for the merchant's business compared to a previous point in time. In this example, the growth of the merchant's business is compared using data from November 2009 and November 2010. As shown, the merchant's business has grown 7.6 percent by dollar volume, 8.8 percent by transaction and 4.5 percent by average ticket. To the right of this graph is another graph showing the year-over-year growth of a group of merchants that are similarly situated to the merchant who is receiving the statement. if the merchant is located in San Francisco, report 1104 may show how other merchants in the San Francisco area performed in a comparison between November 2009 and November 2010”)
Tavares in view of Rodriguez does not expressly disclose however Kara teaches: 
calculating a stability of each sector based on the online transactions linked to that sector, wherein the stability represents maintenance of total sales revenue within a range of values around an average value of the total sales revenue in the sector during the predetermined period of time; (Kara, ¶37 &53 & 95 & 178 “It will be understood that a provisioning entity can include, a merchant…”; and “such a provisioning entity can sell products via a website using known online or e-commerce systems and solutions to market, sell, and process online interactions”; and “By way of example, when the one or more filter selections is “demographics and customer zip code,” the system can process information that is associated with identified categories based on the filter selections such as a number of interaction…if an identified category is interaction amount category 470, processing information can include performing an aggregate of the interaction amount to compute a total amount for all interactions associated with the provisioning entity. It will be understood that processing information can include other examples of performing statistical analysis, including but not limited to, computing an average, mean, maximum, minimum, or standard deviation for a series of data”; and “the provisioning entity can enter a goal revenue for a period of time (e.g., weekly, quarterly, or yearly). After receiving information regarding the expected revenue, the provisioning entity analysis system can analyze interaction data to analyze the entity's performance relative to the goal revenue”).
It would be obvious to one of ordinary skill in the art at the time of the invention to have modified Tavares in view of Rodriguez’s systems and methods are described for tracking and/or reporting market trend data according to point-of-sale (POS) to incorporate the teachings of Kara to have a website using known online or e-commerce systems and solutions to market, sell, and process online interactions of Tavares in view of Rodriguez in order to determine the provisioning entity can enter a goal revenue for a period of time (e.g., weekly, quarterly, or yearly). After receiving information regarding the expected revenue, the provisioning entity analysis system can analyze interaction data to analyze the entity's performance relative to the goal revenue. (Kara, ¶37, 53, 95, 178).    
…based on the calculated stability of each sector; (Kara, ¶95, 178 “By way of example, when the one or more filter selections is “demographics and customer zip code,” the system can process information that is associated with identified categories based on the filter selections such as a number of interaction (e.g., number category 410), an identity of consuming entities (e.g., consuming entity identification category 420), a location of consuming entities (e.g., consuming entity location category 430 including at least zip code sub-category 436), and categories associated with consuming entity demographics including consuming entity age category, consuming entity gender category, and consuming entity income category”; and “the provisioning entity can enter a goal revenue for a period of time (e.g., weekly, quarterly, or yearly). After receiving information regarding the expected revenue, the provisioning entity analysis system can analyze interaction data to analyze the entity's performance relative to the goal revenue”).
It would be obvious to one of ordinary skill in the art at the time of the invention to have modified Tavares in view of Rodriguez’s systems and methods are described for tracking and/or reporting market trend data according to point-of-sale (POS)to incorporate the teachings of Kara to have the system process information that is associated with identified categories based on the filter selections such as a number of interaction (e.g., number category 410), an identity of consuming entities (e.g., consuming entity identification category 420), a location of consuming entities (e.g., consuming entity location category 430 including at least zip code sub-category 436) of Tavares in view of Rodriguez in order to perform statistical analysis, can include various computations of data associated with identified categories.  After receiving information regarding the expected revenue, the provisioning entity analysis system can analyze interaction data to analyze the entity's performance relative to the goal revenue” (Kara, ¶95, 178).    
generating the stability score for each sector…; (Kara, ¶99, 178 “Next, in step 650, the processed information can be provided for displaying the performance of the one or more entities (e.g., provisioning entity) on a user interface. In some embodiments, the user interface can comprise a representation of a geographic region. The user interface can also comprise a representation of locations of the one or more entities overlaid on the geographic region; and further a representation of sub-geographic regions overlaid on a geographic region”; and “the provisioning entity can enter a goal revenue for a period of time (e.g., weekly, quarterly, or yearly). After receiving information regarding the expected revenue, the provisioning entity analysis system can analyze interaction data to analyze the entity's performance relative to the goal revenue”).
It would be obvious to one of ordinary skill in the art at the time of the invention to have modified Tavares in view of Rodriguez’s systems and methods are described for tracking and/or reporting market trend data according to point-of-sale (POS) to incorporate the teachings of Kara to receive information regarding the expected revenue, the provisioning entity analysis system can analyze interaction data to analyze the entity's performance relative to the goal revenue of Tavares in view of Rodriguez in order to process information provided for displaying the performance of the one or more entities (e.g., provisioning entity) on a user interface. (Kara, ¶99, 178).   

Claims 9, 18, and 23 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 20120084117 to Tavares et al. (hereinafter referred to as “Tavares”) in view of US 20140244514 to Rodriguez et al. (hereinafter referred to as “Rodriguez”) in further view of US 20150170077 to Kara et al. (hereinafter referred to as “Kara”) and in even further view of US 20140222551 to Jain et al. (hereinafter referred to as “Jain”).

(A)	As per Claims 9, 18, and 23:
Specifically, Tavares expressly discloses the following:
wherein the aggregated merchant analytics include a composite score, said method further comprising:
generating a growth score for each sector, wherein the growth score represents a first relative ranking of the plurality of sectors based on a change in total sales revenue in each sector from a beginning of the predetermined period of time to an end of the predetermined period of time; (Tavares, ¶17 and 18 “As an example, a merchant may desire to understand the status of a market within a given geographical region. As such, a report may be produced using POS data showing growth rates within the specified region. This can further be narrowed in terms of industry, such as by using MCC Codes. This permits a merchant to view the number of merchants within a region along with growth figures, such as dollar volume growth, average ticket growth, transaction growth, and the like”; and “In one aspect, the graphical report data permits the display of a growth comparison comprising the growth of the given market as compared to a previous time, such as a growth comparison from one month of the year to the same month of the following year. In another aspect, the graphical report data permits the display of the growth comparison over a certain amount of time using a line graph. In this way a display of multiple months (as compared to previous months) may be displayed in a single graph”).
generating a size score for each sector, wherein the size score represents a third relative ranking of the plurality of sectors based on the total sales revenue in each sector during the predetermined period of time; (Tavares, ¶116 & 198 “Given these and/or other types of aggregated POS data 240, the market data 250 may include extracted or classified data, such as data extracted for a particular time period, data extracted for all records having the same store identifier, data classified by merchant type, data classified by location (e.g., merchant region, geographic region, etc.), data classified by dollar volume, data classified by average ticket price, etc. The market data 250 may additionally or alternately include trend data, such as data trends over a particular time period or compared to a baseline”; and “In some cases, the requester may be required to specify a certain number of merchants, and those merchants may be required to be similarly situated (such as having a similar size in terms of annual revenue, number of stores, and the like)”).
generating a traffic score each sector, wherein the traffic score represents a fourth relative ranking of the plurality of sectors based on a number of transactions initiated in each sector during the predetermined period of time; (Tavares, ¶109 & 116 “For Internet transactions, the amount may be generated from the merchant's web site or a payment processing company. For negotiable instruments, the MICR line is typically read using the POS terminal 120. Other information, such as the amount of the check, may also be entered, either by manually keying in the information, electronically by the cash register, from a web site or the like. For closed-loop prepared cards, such as traditional magnetic strip gift cards, the account number is typically read from the magnetic stripe and the amount of the transaction is received by manual key in, from a cash register, from a web site or the like. Transactions from mobile devices or from the Internet typically include data similar to traditional payment forms, as such transactions usually stem from electronic wallets that typically include information similar to their physical counterparts. However, these transactions also include data indicating that the transaction originated from a mobile device or the interne and can be used in generating market reports”; and “Given these and/or other types of aggregated POS data 240, the market data 250 may include extracted or classified data, such as data extracted for a particular time period, data extracted for all records having the same store identifier, data classified by merchant type, data classified by location (e.g., merchant region, geographic region, etc.), data classified by dollar volume, data classified by average ticket price, etc. The market data 250 may additionally or alternately include trend data, such as data trends over a particular time period or compared to a baseline”).
generating a ticket size score for each sector, wherein the ticket size score represents a fifth relative ranking of the plurality of sectors based on an average transaction amount in each sector during the predetermined period of time; (Tavares, ¶116 “Given these and/or other types of aggregated POS data 240, the market data 250 may include extracted or classified data, such as data extracted for a particular time period, data extracted for all records having the same store identifier, data classified by merchant type, data classified by location (e.g., merchant region, geographic region, etc.), data classified by dollar volume, data classified by average ticket price, etc. The market data 250 may additionally or alternately include trend data, such as data trends over a particular time period or compared to a baseline. The trends may look at time periods, payment types, merchants, merchant categories, geography, transaction volumes, ticket values, or any other useful (e.g., and derivable) characteristics of the aggregated POS data 24”).

    PNG
    media_image12.png
    556
    667
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    558
    463
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    430
    583
    media_image14.png
    Greyscale
… based on an aggregation of the growth score, the stability score, the size score, the traffic score, and the ticket size score of each sector; (Tavares, Figs. 12A-B and 23 ¶178 “In some cases, the merchant may also be able to view a display showing a comparison of the merchant's business compared with those of similarly situated merchants, typically within a defined geographic region. These types of reports may be generated in a variety of ways, including by a web report after the merchant logs into a report web site, other electronic report, paper report, or the like. The comparisons may include categories such as year over year dollar volume growth, average ticket growth, average transaction growth, or any of the other variables described herein. One specific example of year over year dollar volume growth is shown in FIG. 12A. FIG. 12A illustrates a display 1011 that is similar to the display 1014 of FIG. 12. A window 1013 is superimposed and shows the dollar volume growth of the merchant's business for October 2011 as compared to the dollar volume growth of similar businesses. To produce display 1011, the host system will know the merchant's identifier (such as when the merchant logs into the system). By knowing the merchant, the merchant's data can be retrieved to provide a comparison between the merchant and the merchant's industry”).
Tavares in view of Rodriguez does not expressly disclose and Kara teaches:
generating a stability score for each sector, wherein the stability score represents a second relative ranking of the plurality of sectors based on a maintenance of a total sales revenue within a range of values around an average value of the total sales revenue in each sector during the predetermined period of time; (Kara, ¶37 &53 & 95 & 178 “It will be understood that a provisioning entity can include, a merchant…”; and “such a provisioning entity can sell products via a website using known online or e-commerce systems and solutions to market, sell, and process online interactions”; and “By way of example, when the one or more filter selections is “demographics and customer zip code,” the system can process information that is associated with identified categories based on the filter selections such as a number of interaction…if an identified category is interaction amount category 470, processing information can include performing an aggregate of the interaction amount to compute a total amount for all interactions associated with the provisioning entity. It will be understood that processing information can include other examples of performing statistical analysis, including but not limited to, computing an average, mean, maximum, minimum, or standard deviation for a series of data”; and “the provisioning entity can enter a goal revenue for a period of time (e.g., weekly, quarterly, or yearly). After receiving information regarding the expected revenue, the provisioning entity analysis system can analyze interaction data to analyze the entity's performance relative to the goal revenue”).
systems and methods are described for tracking and/or reporting market trend data according to point-of-sale (POS) to incorporate the teachings of Kara to have a website using known online or e-commerce systems and solutions to market, sell, and process online interactions of Tavares in view of Rodriguez in order to determine the provisioning entity can enter a goal revenue for a period of time (e.g., weekly, quarterly, or yearly). After receiving information regarding the expected revenue, the provisioning entity analysis system can analyze interaction data to analyze the entity's performance relative to the goal revenue. (Kara, ¶37 &53 & 95 & 178).    
Tavares in view of Rodriguez and in further view of Kara does not expressly disclose and Jain teaches:
generating the composite score for each sector wherein the composite score represents a sixth relative ranking of the plurality of sectors … (Jain, ¶149 “As indicated by block 1112, composite score(s) for one or more categories for the identified advertiser may be compared to composite score(s) for one or more corresponding categories for the peer advertiser(s). In some embodiments, overall scores for the identified advertiser and the peer advertiser(s) may be compared. Score differentials may be determined. As indicated by block 1114, in some embodiments, percentile rankings for the identified advertiser may be determined. The percentile rankings could be relative to a set of peer advertisers. The set of peer advertisers could correspond to advertisers in the same general locality as the identified area. The set of peer advertisers could correspond to advertisers over any suitable region, with respect to the country, a region of the country (say, the West Coast), a state, a metro area, regions having certain characteristics (say, metro areas have a certain threshold population), etc. Accordingly, the composite scores may be used to determine a performance profile for the identified advertiser so that the performance of the identified advertiser may be gauged with respect to performance profiles for multiple advertisers”).
It would be obvious to one of ordinary skill in the art at the time of the invention to have modified Tavares in view of Rodriguez and in further view of Kara’s systems and methods are described for tracking and/or reporting market trend data according to point-of-sale (POS) to incorporate the teachings of Jain to have composite score(s) for one or more categories for the identified advertiser may be compared to composite score(s) for one or more corresponding categories for the peer advertiser(s) of Tavares in view of Rodriguez and in further view of Kara in order to determine a performance profile for the identified advertiser so that the performance of the identified advertiser may be gauged with respect to performance profiles for multiple advertisers. (Jain, ¶149).    

Claims 30-31 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 20120084117 to Tavares et al. (hereinafter referred to as “Tavares”) in view of US 20140244514 to Rodriguez et al. (hereinafter referred to as “Rodriguez”) in further view of US 8370264 to Wei et al. (hereinafter referred to as “Wei”).

(A)	As per Claims 30-31: 
wherein linking each online transaction to the respective sector of the plurality of sectors includes, for at least one online transaction having the transaction location identifier… from the virtual location identifier…; (Tavares, ¶193-195 Although not shown in the reports of FIGS. 11-36, it will be appreciated that the payment types could be expanded to 
Although Tavares in view of Rodriguez teaches payment types such as those originating from mobile transactions or ecommerce transactions able to be displayed by industry or geographic region [Tavares 193-195], it doesn’t expressly disclose1521652-00768 PATENTadditional location information sufficient to narrow the transaction location identifier to within a single sector and Shutko teaches:
…corresponding to an area that spans multiple sectors, recursively retrieving additional location information…until the1521652-00768 PATENTadditional location information is sufficient to narrow the transaction location identifier to within a single sector; (Shutko Cols. 9-10 Lines 30-17 The plan action determination module may use predetermined data (e.g., on the mobile electronic device 102) to narrow down a number of locations for possible identification as being associated with the member/device operator to a more reasonable set of locations until the plan action determination module determines the location associated with the mobile electronic device and compares it with the geographic location of a previously provided medical service (e.g., a refill of a prescription drug.  Further, a single location criterion or location criteria may be used by the plan action determination module where the pharmacy location criterion include that the member is within a distance of a retail pharmacy location or that member is at a retail pharmacy location).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Tavares in view of Rodriguez’s a MCC Code field 1204 is used to input a MCC 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 20170161742 A1
SYSTEMS AND METHODS FOR PROCESSING ELECTRONIC PAYMENT AUTHORIZATION OF ONLINE CREDIT CARD TRANSACTIONS INVOLVING VIRTUAL CREDIT CARDS
Martin-Bale; Alexander et al.
US 20100106611 A1
FINANCIAL TRANSACTIONS SYSTEMS AND METHODS
Paulsen; Kobus et al.
US 20140337090 A1
SYSTEMS AND METHODS TO MEASURE INFLUCENCE POWER
Tavares; Silvio Orlando Renaud
US 20140330721 A1
SYSTEMS AND METHODS FOR VERIFYING AND PROCESSING TRANSACTIONS USING VIRTUAL CURRENCY
WANG; QUAN
US 20140007100 A1
Method and Apparatus for Migrating Virtual Machine Parameters and Virtual Machine Server
Gu; Yingjie et al.
US 20090327345 A1
ABSTRACTION LAYER FOR ONLINE/OFFLINE RESOURCE ACCESS
Torr; Peter J.
US 20020194503 A1
Distributed quantum encrypted pattern generation and scoring
Faith, Patrick L. et al.
US 10147089 B2
Data protection with translation
Powell; Glenn et al.
US 10089683 B2
Fraud reduction system for transactions
Dominguez; Benedicto Hernandez
US 9754258 B2
Speech transaction processing
Sheets; John F. et al.
US 20150134539 A1
SYSTEM AND METHOD OF PROCESSING POINT-OF-SALE PAYMENT TRANSACTIONS VIA MOBILE DEVICES
Kapur; Shashi
US 20150120509 A1
ELECTRONIC ORDERING SYSTEM
Moring; Dustin et al.
US 20160239321 A1
SUPPORTING MULTIPLE OPERATING SYSTEM ENVIRONMENTS IN COMPUTING DEVICE WITHOUT CONTENTS CONVERSION
DONG; Yao Zu et al.
US 20130262311 A1
SYSTEM AND METHOD FOR AUTOMATED ANALYSIS COMPARING A WIRELESS DEVICE 

US 20140279474 A1
MULTI-PURSE ONE CARD TRANSACTION APPARATUSES, METHODS AND SYSTEMS
Evans; Steven et al.
US 20140058815 A1
SYSTEM AND METHOD FOR LOCATION BASED MOBILE APPLICATION OFFERS
Hiremath; Mallikarj et al.
US 7908216 B1
Internet payment, authentication and loading system using virtual smart card
Davis; Virgil M. et al.
US 20170032354 A1
WIRELESS COMMUNICATION BEACON AND GESTURE DETECTION SYSTEM
Tilahun; Yoseph et al.
US 20130024307 A1
Systems and Methods to Communicate with Transaction Terminals
Fuerstenberg; Zack et al.
US 8762175 B1
Methods and systems for promoting mobile awareness
Shutko; Alan T. et al.
US 20140244514 A1
METHODS AND ARRANGEMENTS FOR SMARTPHONE PAYMENTS AND TRANSACTIONS
Rodriguez; Tony F. et al.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS R STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on M-F 8:30-5:30.
(571)272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./Examiner, Art Unit 3623                                                                                                                                                                                                        4/13/2021

/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623